                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JONATHAN MAKELA, as Personal
Representative of the Estate of Douglas
Makela,

                                Plaintiff,                              OPINION AND ORDER
        v.
                                                                              18-cv-424-wmc
UNITED STATES OF AMERICA,

                                Defendant.


        In this lawsuit, the personal representative of the estate of Douglas R. Makela is

seeking damages from the United States of America for personal injuries arising under the

Federal Tort Claims Act, 28 U.S.C.A. § 2671 et. seq.1              Before the court is defendant’s

motion to dismiss any claims under Wis. Stat. § 101.11, Wisconsin’s Safe Place Statute,

on the basis that the statute does not apply as a matter of law. (Dkt. #15.) For the reasons

that follow, the court will grant that motion.



                                    ALLEGATIONS OF FACT2

        Douglas Makela was a resident at the Tomah Veterans Affairs Medical Center

(“Tomah VA”). At the time of the incident at issue here, Makela was participating in the

homeless veterans program run by the Veterans Assistance Foundation out of Building 407

on the Tomah VA campus. On December 29, 2015, while walking from Building 407 to



1
  Plaintiff Douglas Makela passed away on October 7, 2018, shortly after the filing of this lawsuit.
Plaintiff seeks to substitute Jonathan Makela, as the personal representative of the Estate of Douglas
Makela as plaintiff. (Dkt. #21.) That motion is granted, and the court has corrected the caption
to reflect this substitution.

2
  Under Federal Rule of Civil Procedure 12(b)(6), the court “accept[s] as true all of the well-pleaded
facts in the complaint and draw[s] all reasonable inferences in favor of” plaintiff. Jakupovic v. Curran,
850 F.3d 898, 902 (7th Cir. 2017) (internal citation omitted).
the smoke shack at the Tomah VA, Makela allegedly slipped and fell on accumulated ice

and/or snow on the walkway and struck a bench with his body causing severe injury.

Plaintiff alleges that the United States failed to maintain the walkway in violation of

Wisconsin’s Safe Place Statute. Plaintiff also asserts a negligence claim, which is not a part

of the present motion.



                                          OPINION

       Wisconsin’s Safe Place Statute imposes a duty on every employer and every owner

of a public building to “construct, repair or maintain such place of employment or public

building as to render the same safe.” Wis. Stat. § 101.11. The statute imposes a higher

standard of care than that imposed by ordinary negligence. Megal v. Green Bay Area Visitor

& Convention Bureau, Inc., 2004 WI 98, ¶ 9, 274 Wis. 2d 162, 682 N.W.2d 857. Here,

that statute’s applicability turns on whether the walkway between the Tomah VA and

Building 407 qualifies as a “place of employment” under Wis. Stat. § 101.01(11) and/or a

“public building” under Wis. Stat. § 101.01(12).          Because the court finds that the

walkway does not meet the legal definition of either, the court will grant defendant’s

motion to dismiss.3



I. Place of Employment

       The Safe Place Statute provides that a “place of employment”:

              includes every place, whether indoors or out or underground
              and the premises appurtenant thereto where either temporarily
              or permanently any industry, trade, or business is carried on,

3
  Because of this holding, the court need not address the government’s other ground for dismissal
of plaintiff’s Safe Place claim -- that the accumulated ice and snow on the walkway presented a
“temporary condition.”
                                               2
              or where any process or operation, directly or indirectly related
              to any industry, trade, or business, is carried on, and where any
              person is, directly or indirectly, employed by another for direct
              or indirect gain or profit.

Wis. Stat. § 101.01(11) (emphasis added).

       Wisconsin has generally followed a bright-line rule that non-profit or government

institutions are not places of employment because they lack this profit-generating motive.

See, e.g., Ruppa v. Am. States Ins. Co., 91 Wis. 2d 628, 639, 284 N.W.2d 318 (1979)

(“Institutions operated by nonprofit or governmental organizations are not places of

employment[.]”); Atl. Specialty Ins. v. United States, No. 16-cv-282-wmc, 2017 WL

1380625, at *2 (W.D. Wis. Apr. 17, 2017) (“Congress has made the determination as a

matter of law that the Postal Service is a governmental organization that is not operated

for profit.”) (internal quotations omitted). As plaintiff correctly points out, however, there

is no categorical exemption for government or non-profit institutions. Accordingly, “courts

should conduct an individualized inquiry to determine whether the intent of a particular

organization is to make a profit.” Flodin v. United States, No. 13-CV-853-BBC, 2015 WL

3651806, at *2 (W.D. Wis. June 11, 2015).

       Here, this inquiry is easily resolved because the Tomah VA is a government

organization that does not directly or indirectly generate a “gain or profit.”           The

Department of Veterans Affairs “is an executive department of the United States,” 38

U.S.C. § 301(a), and the law requires the Tomah VA to deposit revenues in the

Department of Veterans Affairs Medical Care Collections Fund, 38 U.S.C. § 1729A. Any

amounts collected are then used for expenses and furnishing medical care and services to

veterans, not to generate a gain or profit. 38 U.S.C. § 1729A(c)(1)(A)-(B); see also Flodin,


                                              3
2015 WL 3651806, at *2 (“Congress has established as a matter of law that the purpose

of the clinic is to provide service to veterans, not to make money[.]”).

       Acknowledging that the Tomah VA lacks a for-profit motive, Makela argues that

the Veterans Assistance Foundation, which operates the homeless veterans program in

Building 407, “in essence, acted as a for-profit entity” and transformed the building and

its appurtenances into a place of employment. (Pl.’s Br. In Opp’n (dkt. #16) 6.) The

Veteran’s Assistance Foundation is also a 501(c)(3) non-profit organization whose mission

is “to identify and address the issues faced by Veterans and low income persons.” 4 The

fact that the Foundation raises money neither changes its status as a non-profit, nor does

it make it an employer within the meaning of the safe place statute. See Voeltzke v. Kenosha

Mem’l Hosp., Inc., 45 Wis. 2d 271, 281, 172 N.W.2d 673 (1969) (“The fact that employees

of other employers . . . use the parking lot does not make the hospital an owner of a place

of employment[.]”).

       Still, plaintiff further argues that the determination of an institution’s non-profit

status is premature at the pleading stage, relying on Leitner v. Milwaukee County, 94 Wis. 2d

186, 287 N.W.2d 803 (1980). (Pl.’s Opp’n (dkt. #16) 9.) However, Leitner dealt with an

employee of a for-profit business under contract with a publicly-owned zoo. Leitner, 94

Wis. 2d 186. There, the primary issue was whether to analyze the profit motive of the

property owner (a municipality) or an independent contractor employed on the property.

Id. at 190. No similar issue exists in the present case, as a government organization -- the

Tomah VA -- is both the owner and employer. Moreover, subsequent decisions make clear



4
   See Veterans Assistance Foundation, Inc.        2016    Form   990,     (Sep.   10,   2018),
https://www.guidestar.org/profile/XX-XXXXXXX.
                                             4
that discovery would be a “pointless exercise” where Congress has already determined that

a “governmental organization . . . is not operated for profit.” Ribarich v. United States, No.

14-CV-735-BBC, 2015 WL 1321661, at *5 (W.D. Wis. Mar. 24, 2015) (“Although Leitner

may provide the general rule, I do not think that aspect of Leitner applies in this case.

Congress has made the determination as a matter of law that the Postal Service is

governmental organization that is not operated for profit[.]”); Atl. Specialty Ins., 2017 WL

1380625, at *2. Here, Congress has established as a matter of law that the purpose of the

VA clinic is not to make a profit. Flodin, 2015 WL 3651806, at *2.



II. Public Building

       A “public building” under the Safe Place Statute

              means any structure, including exterior parts of such building,
              such as a porch, exterior platform, or steps providing means of
              ingress or egress, used in whole or in part as a place of resort,
              assemblage, lodging, trade, traffic, occupancy, or use by the
              public or by 3 or more tenants.

Wis. Stat. § 101.01(12) (emphasis added).

       The United States contends that the walkway on which Makela was injured falls

outside this definition, and the court agrees. First, it is not a “structure,” nor does it have

the characteristics of a building. Second, the Wisconsin Supreme Court has consistently

held that a sidewalk is not a public building. See, e.g., Bauhs v. St. James Congregation,

Madison, 255 Wis. 108, 110, 37 N.W.2d 842 (Wis. 1949) (“It is clear that a sidewalk is

not a structure.”); see also Meyers v. St. Bernard’s Congregation, 268 Wis. 285, 287-88, 67

N.W.2d 302 (Wis. 1954) (“[A] sidewalk area outside the building cannot be considered a

part of the building.”).


                                              5
      While plaintiff appears to concede the sidewalk is not a public building, he

nonetheless argues that the statute still applies because the walkway is “appurtenant” to a

place of employment. (Pl.’s Opp’n (dkt. #16) 9.) As the United States correctly points

out, however, the phrase “appurtenant to” is only included in the definition of “place of

employment.” (Def.’s Reply (dkt. #19) 5.) Those words are notably absent from the

definition of “public building.”   Compare Wis. Stat. § 101.01(11) (defining “place of

employment”), with Wis. Stat. § 101.01(12) (defining “public building”). Instead, the

definition explicitly defines what “exterior parts” of a building are included, and while

“steps providing means of ingress and egress” are included, sidewalks are not. Because the

Tomah VA is not a place of employment, the fact that the walkway is appurtenant to the

building is meaningless.



                                         ORDER

      IT IS ORDERED that:

      1) Defendant United States of America’s motion to dismiss count II of the
         amended complaint (dkt. #9) is GRANTED.

      2) Plaintiff’s motion for substitution of parties and to extend 90-day deadline
         under Rule 25 (dkt. #21) is GRANTED. The clerk’s office is directed to change
         the caption to reflect this substitution.

      Entered this 1st day of April, 2019.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                             6
